 

Exhibit 10.15

 



ADDENDUM TO LEASE AGREEMENT DATED, AUGUST 11, 2014 BETWEEN BAM AGRICULTURAL
SOLUTIONS, INC. (a wholly owned subsidiary of ZERO GRAVITY SOLUTIONS, INC.) and
PALM CITY INTERIORS, INC.

 

AUGUST 4, 2015

 

The parties herein, BAM Agricultural Solutions, Inc. (a wholly owned subsidiary
of Zero Gravity Solutions, Inc., “ZGSI") herein known as "LESSEE" and Palm City
Interiors, Inc. herein known as “LESSOR” entered into a Lease Agreement between
both parties (see attached "Schedule A" herein and made a part hereof) dated,
August 11, 2014.

 

1)Said Lessee and Lessor entered into a Lease Agreement as described above.

 

2)Lessee expressed interest in renewing said Lease Agreement for an additional
year and contacted Lessor (Jeff Ferriter) by way of a telephone call on July 29,
2015 expressing Lessees' intention to renew the existing Lease with the existing
terms therein for another year commencing on September 1, 2015 through and
including August 31, 2016.

 

3)Lessor (Jeff Ferriter) was amenable to the renewal of said Lease Agreement
with the same terms as written in the original Lease Agreement dated, August 11,
2014. Both Lessor and Lessee agreed to extend the new Lease Agreement by virtue
of this "Addendum to the Lease Agreement.”

 

4)Lessee (by Angela Letizia, Corporate Administrator for ZGSI) re-confirmed its
intent to renew said Lease by email dated, July 29, 2015 to Lessor (Jeff
Ferriter). (see attached “Schedule B” herein).

 

5)Both Lessee and Lessor hereby confirm and re-affirm the terms set forth in the
existing Lease dated, August 11, 2014 together with any and all Addendums,
Commercial Sub-Lease Agreements, Joinder and Guarantee by Sub-Lease Guarantor
and Consent to Sub-Lease. regarding its leased warehouse space located and
legally known as: at 1481 NW 25th Drive, Okeechobee, FL 34972.

 

 

 

 

6)Lessor and Lessee hereby incorporate this Addendum into the original Lease
Agreement dated, August 11, 2015 and hereby extend said Lease Agreement from
September 1, 2015 through and including, August 31, 2016 inclusive of the
existing terms set forth in the original Lease Agreement.

 

BAM Agricultural Solutions, Inc. (a Palm City Interiors, Inc. Wholly owned
subsidiary of Zero Gravity Solutions, Inc.)  

 

By: /s/ Glenn Stinebaugh / 08/05/15   By: /s/ M.J. Ferriter / 8/27/15   Glenn
Stinebaugh,   Date     M.J. Ferriter, Landlord   Date   Its CEO & President,
duly authorized              


 

  Palm City Interiors, Inc.             By: /s/ Linda M. Wellmaker / 8/27/15    
Linda M. Wellmaker, Landlord   Date

 

 

 

 

“SCHEDULE A”

 

To Lease Agreement dated, August 4, 2015

 

COMMERCIAL LEASE

 

This Lease is made between BAM AGRICULTURAL SOLUTIONS (“Lessor”), and PALM CITY
INTERIORS INC (“Tenant”). Tenant hereby offers to lease from Lessor the real
property located in the City of Okeechobee State of California, with a common
address of 1461 NW 25th or Okeechobee FL 34972, (the “Real Property”), upon the
following terms and conditions. (This document shall hereafter be referred to as
the “Lease”).

 

TERMS AND CONDITIONS

 

1.   Term and Rent. Lessor leases to Lessee the above Real Property for a term
of ONE years, commencing SEPT 1st 2014, and terminating on AUG 31st 2015, or
sooner as provided herein at the annual rental of $12204 per annum includes $671
month Tax Dollars ($12204/year), payable in equal installments in advance on the
first day of each month for that month’s rental, during the term of this Lease.
All rental payments shall be made to Lessor at the address specified below.

 

2.   Option to Renew. Provided that Tenant is not in default in the performance
of this Lease, Tenant shall have the option to renew the Lease for one (or, if
more than one option period given, insert number here Year) additional term(s)
of 12 months commencing at the expiration of the initial Lease term. All of the
terms and conditions of the Lease shall apply during the renewal term except
that the monthly rent shall be the sum of $12204 per year (subject to the
restrictions of paragraph 4, below). The option shall be exercised by written
notice given to Lessor not less than 60 days prior to the expiration of the
prior Lease term. (If no other time is inserted, notice shall be given ninety
(90) days prior to the expiration of the prior lease term). If notice is not
given in the manner provided herein within the time specified, this option shall
lapse and expire.

 

3.   Use. Tenant shall use and occupy the Real Property for the commercial
purpose of Liquid Fertilizer Manufacturing. The Real Property shall be used for
no other purpose.

 

4. SBA Provisions. If this Lease is executed by a Lessor and/or Tenant, who are
participating in the U.S. Small Business Administration 504 Loan Program, then
the parties hereto agree and acknowledge that this Lease shall be construed to
comply with the requirements of such program including, but not limited to,
those found in Title 13 of the Code of Federal Regulations, the SBA Standard
Operating Procedures 50-10 and all other relevant statutes laws, codes,
regulations and procedures. Without limiting the applicability of all relevant
law, the following conditions shall apply:

 

(1)The Tenant shall lease from Lessor all of the Real Property;

 

(2)This Lease shall be junior and subordinate to any and all deeds of trust   in
favor   of the SBA which relate to the Real Property;

 

(3)The annual rent hereunder shall not exceed the annual payments on the deed of
trust in favor of the SBA secured by the Real Property, annual payments of deeds
of trust senior to such SBA deed of trust, taxes, insurance and maintenance.

 

(4)This Lease shall be assigned, for collateral purposes, to the SBA.

 

(5)The term of this Lease shall not expire prior to the maturity date of the
subject SBA 504 Loan. Provided, the Lease term may include options to renew the
Lease, so long as the options are exercisable solely by the Tenant.

 

(6)Any leases of the Real Property other than to the Tenant shall be between the
Tenant and the third party subtenant.

 

5.   Care and Maintenance of Real Property. Tenant acknowledges that the Real
Property is in good order and repair, unless otherwise indicated herein. Tenant
shall, at his own expense and at all times, maintain the Real Property in good
and safe condition, including plate glass, electrical wiring, plumbing and
heating installations and any other system or equipment upon the Real Property
and shall surrender the same, at termination hereof, in as good condition as
received, normal wear and tear excepted.

 

(Check here if this provision applies.) ✓ Tenant shall be responsible for all
repairs required, excepting the roof, exterior walls, structural foundations,
and Exterior Sewage, Water, Electric, which shall be maintained by Lessor.
Tenant shall also maintain in good condition such portions adjacent to the Real
Property, such as sidewalks, driveways, lawns and shrubbery, which would
otherwise be required to be maintained by Lessor.

 



Each party signing this lease should seek legal advice prior to executing this
lease. This lease is a sample and does not constitute legal advice. Page 1 of 4
Commercial Lease   Law Offices of Todd E. Kobernick  



  

 

 

  

6.   Alterations. Tenant shall not, without first obtaining the written consent
of Lessor, make any alternations, additions, or improvements, in, to or about
the Real Property.

 

7.   Ordinances and Statutes. Tenant shall comply with all statutes, ordinances,
regulations, covenants, conditions and requirements of all municipal, state and
federal authorities (including owner’s association and similar entities) now in
force, or which may hereafter be in force, pertaining to the Real Property,
occasioned by or affecting the use thereof by Tenant.

 

8.   Assignment and Subletting. Tenant shall not assign this Lease or sublet any
portion of the Real Property without prior written consent of the Lessor, which
shall not be unreasonably withheld. Any such assignment or subletting without
consent shall be void and, at the option of the Lessor, may terminate this
Lease.

 

9.   Utilities. All applications and connections for necessary utility services
on the Real Property shall be made in the name of Tenant only, and Tenant shall
be solely liable for utility charges as they become due, including those for
sewer, water, gas, electricity, and telephone services.

 

10.   Entry and Inspection. Tenant shall permit Lessor or Lessor’s agents
(and/or Lessor’s lenders and/or their agents and representatives) to enter upon
the Real Property at reasonable times and upon reasonable notice, for the
purpose of inspecting the same, and will permit Lessor at any time within ninety
(90) days prior to the expiration of this Lease, to place upon the Real Property
any usual “To Let” or “For Lease” signs, and permit persons desiring to lease
the same to inspect the Real Property thereafter.

 

11.   Possession. If Lessor is unable to deliver possession of the Real Property
at the commencement hereof, Lessor shall not be liable for any damage caused
thereby, nor shall this Lease be void or voidable, but Tenant shall not be
liable for any rent until possession is delivered. Tenant may terminate this
Lease if possession is not delivered within one hundred twenty days of the
commencement of the term hereof.

 

12.   Indemnification of Lessor. Lessor shall not be liable for any damage or
injury to Tenant, or any other person, or to any property, occurring on the Real
Property or any part thereof, and Tenant agrees to indemnify and hold Lessor
harmless from any claims for damages, no matter how caused, except for those
caused by the sole negligence or sole unlawful conduct of Lessor.

 

13.   Insurance. Tenant, at Tenant’s expense, shall maintain plate glass and
public liability insurance including bodily injury and property damage insuring
Tenant and Lessor with minimum coverage as follows:

      $2,000,000                                                                                                                                                

   



 

Tenant shall provide Lessor with a Certificate of Insurance showing Lessor as
additional insured. The Certificate shall provide for a ten-day written notice
to Lessor in the event of cancellation or material change of coverage. To the
maximum extent permitted by insurance policies which may be owned by Lessor or
Tenant, Tenant and Lessor, for the benefit of each other, waive any and all
rights of subrogation which might otherwise exist.

 

14.   Eminent Domain. If the Real Property or any part thereof or any estate
therein, or any other part of the building materially affecting Tenant’s use of
the Real Property, shall be taken by eminent domain, this Lease shall terminate
on the date when title vests pursuant to such taking. The rent, and any
additional rent, shall be apportioned as of the termination date, and any rent
paid for any period beyond that date shall be repaid to Tenant. Tenant shall not
be entitled to any part of the award for such taking or any payment in lieu
thereof, but Tenant may file a claim for any taking of fixtures and improvements
owned by Tenant, and for moving expenses.

 



Each party signing this lease should seek legal advice prior to executing this
lease. This lease is a sample and does not constitute legal advice. Page 2 of 4
Commercial Lease   Law Offices of Todd E. Kobernick  

  

 

 

 

15.   Destruction of Real Property. In the event of a partial destruction of the
Real Property during the term hereof, from any cause, Lessor shall forthwith
repair the same, provided that such repairs can be made within sixty (60) days
under existing governmental laws and regulations; but, such partial destruction
shall not terminate this Lease, except that Tenant shall be entitled to a
proportionate reduction of rent while such repairs are being made, based upon
the extent to which the making of such repairs shall interfere with the business
of Tenant on the Real Property. If such repairs cannot be made within said sixty
(60) days, Lessor, in Lessor’s sole discretion and option, may make the repairs
within a reasonable time, this Lease continuing in effect with the rent
proportionately abated as provided in the preceding sentence, and in the event
that Lessor shall not elect to make such repairs, which cannot be made within
sixty (60) days, this Lease may be terminated at the option of either party. In
the event that the building in which the Real Property may be situated is
destroyed to an extent of not less than one-third of the replacement costs
thereof, Lessor may elect to terminate this Lease whether the Real Property be
injured or not. A total destruction of the building in which the Real Property
may be situated shall terminate this Lease.

 

16.   Lessor’s Remedies on Default. If Tenant defaults in the payment of rent,
or any additional rent, or defaults in the performance of any of the other
covenants or conditions hereof, Lessor may give Tenant notice of such default
and if Tenant does not cure any such default within 30 days (this shall be
fifteen, if no other number is filled in) days, after the giving of such notice
(or if such other default is of such nature that it cannot be completely cured
within such period, if Tenant does not commence such curing within such 30 days
(this shall be fifteen, if no other number is filled in) days and thereafter
proceed with reasonable diligence and good faith to cure such default), then
Lessor may terminate this Lease and all rights of Lessee under this Lease by
such written notice. If it so terminates on the date specified in such notice
the term of this Lease shall terminate, and Tenant shall then quit and surrender
the Real Property to Lessor, but Tenant shall remain liable as hereinafter
provided. If this Lease shall have been so terminated by Lessor, Lessor may at
any time thereafter resume possession of the Real Property by any lawful means
and remove Tenant or other occupants and their effects. No failure to enforce
any term shall be deemed a waiver.

 

No act of Lessor shall be construed as terminating this Lease except written
notice given by Lessor to Tenant advising Tenant that Lessor elects to terminate
the Lease. In the event Lessor elects to terminate this Lease, Lessor may
recover from Tenant: (a) The worth at the time of award of any unpaid rent that
had been earned at the time of termination of the Lease; (b) The worth at the
time of award of the amount by which the unpaid rent that would have been earned
after termination of the Lease until the time of award exceeds the amount of
rental loss that Tenant proves could have been reasonably avoided; (c) The worth
at the time of award of the amount by which the unpaid rent for the balance of
the term of this lease after the time of award exceeds the amount of rental loss
that Tenant proves could be reasonably avoided; and (d) Any other amount
necessary to compensate Lessor for all detrimental proximately caused by
Tenant’s failure to perform its obligations under this Lease.

 

The term “rent” as used in this Lease shall mean Rent and all other sums
required to be paid by Tenant pursuant to the terms of this Lease

 

17.   Security Deposit. Tenant shall deposit with Lessor on the signing of this
Lease the sum of two thousand Dollars ($2,000) as security for the performance
of Tenant’s obligations under this Lease, including without limitation the
surrender of possession of the Real Property to Lessor as herein provided. If
Lessor applies any part of the deposit to cure any default of Tenant, Tenant
shall on demand deposit with Lessor the amount so applied so that Lessor shall
have the full deposit on hand at all times during the term of this Lease.

 

18.   Tax Increase. In the event there is any increase during any year of the
term of this Lease in real property taxes over and above the amount of such
taxes assessed for the tax year during which the term of this Lease commences,
whether because of increased rate, valuation or otherwise, Tenant shall pay to
Lessor upon presentation of paid tax bills an amount equal to the increase in
taxes upon the land and building on which the Real Property is situated. In the
event that such taxes are assessed for a tax year extending beyond the term of
the Lease, the obligation of Tenant shall be proportionate to the portion of the
Lease term included in such year. All such tax obligations of Lessee hereunder
shall be added to and become a part of the rent paid under this Lease.

 

19.   Common Area Expenses. In the event the Real Property is situated in a
shopping center, a commercial building or other complex in which there are
common areas, Tenant agrees to pay Tenant’s pro-rata share of maintenance,
taxes, and insurance for the common area. All such obligations of Tenant
hereafter shall be added to and become a part of the rent paid under this Lease.

 

20.   Attorney’s Fees. In case suit should be brought for recovery of the Real
Property, or for any sum due hereunder, or because of any act which may arise
out of the possession of the Real Property, by either party, the prevailing
party shall be entitled to all costs incurred in connection with such action,
including a reasonable attorney’s fee.

 

21.   Waiver. No failure of Lessor to enforce any term hereof shall be deemed to
be a waiver.

 

22.   Notices. Any notice which either party may or is required to give, shall
be given by personal delivery or mailing the same, postage prepaid, to Tenant at
the Real Property (or at the address indicated below), or Lessor at the address
specified below, or at such other places as may be designated by the parties
from time to time.

 

23.   Heirs, Assigns, Successors. This Lease is binding upon and inures to the
benefit of the heirs, assigns and successors in interest of the parties.

 



Each party signing this lease should seek legal advice prior to executing this
lease. This lease is a sample and does not constitute legal advice. Page 3 of 4
Commercial Lease   Law Offices of Todd E. Kobernick  

 

 

 

  



 

24.   Subordination. This Lease is and shall be subordinated to all existing and
future liens, mortgages, deeds of trust, ground leases, hypothecations, security
devices and encumbrances (“Security Instruments”) against the Real Property now
or hereafter placed upon the Real Property, to any and all advances made under
any of said Security Instruments. Tenant covenants and agrees to execute and
deliver, upon demand, those instruments reasonably necessary to effect such
subordination. Self-executing: The agreements contained in this Paragraph shall
be effective without the execution of any further documents; the power given
herein is coupled with an interest and is irrevocable. Provided, that upon
written request from a Lender or Lessor in connection with a sale, financing or
refinancing of the Premises, Lessee and Lessor shall execute such further
writings as may be reasonably required to separately document any subordination,
attornment and/or other relevant terms provided for herein.

 

25.   Time of Essence. Time is of the essence in the performance of this
Agreement.

 

26.   Entire Agreement. The foregoing constitutes the entire agreement between
the parties and may be modified only by a writing signed by both parties. The
following Exhibits, if any, have been made a part of this Lease before the
parties’ execution hereof:_________.

 

Signed this 11th day of August, 2014.

 

LESSOR:     Tenant:            

By:

/s/ Richard Godwin 

 

By:

/s/ M.J. FERRITER   RICHARD GODWIN CEO     M.J. FERRITER   (Print Name and
Title)     (Print Name and Title)   BAM AGRICULTURAL SOLUTIONS INC     PALM CITY
INTERIORS   190 NW SPANISH RIVER     4175 [Illegible]   Address BOCA RATON FL
33439    

Address (if different than Real Property address)

        [Illegible], FL 34990





 



Each party signing this lease should seek legal advice prior to executing this
lease. This lease is a sample and does not constitute legal advice. Page 4 of 4
Commercial Lease   Law Offices of Todd E. Kobernick  

  

 

 

 

ADDENDUM TO LETTER AGREEMENT BETWEEN BAM AGRICULTURAL SOLUTIONS, INC. (a wholly
owned subsidiary of ZERO GRAVITY SOLUTIONS, INC.) and PALM CITY INTERIORS, INC.

 

DATED, AUGUST 11, 2014

 

The parties herein, BAM Agricultural Solutions, Inc. (a wholly owned subsidiary
of Zero Gravity Solutions, Inc., “ZGSI”) herein known as “LESSEES” and Palm City
Interiors, Inc. herein known as “LESSORS” entered into a Lease Agreement between
both parties (see attached “Exhibit A” herein and made a part hereof) dated,
August 11, 2014.

 



1)Said Lessee and Lessor entered into a Lease Agreement as described above;

 

2)Landlord stated the incorrect address on said Lease (1461 NW 25th Drive,
Okeechobee, FL 34972);

 

3)Lessee herein wishes to correct said address to be known as 1481 NW 25th
Drive, Okeechobee, FL 34972.

 

4)Lessor and Lessee are in agreement with said change of address and hereby
acknowledge the same to be the correct address.

 

BAM Agricultural Solutions, Inc. (a Palm City Interiors, Inc. Wholly owned
subsidiary of Zero Gravity   Solutions, Inc.)  

 

By: /s/ Richard Godwin   By: /s/ M.J. Ferriter  

Richard Godwin,

Its CEO & President

    M.J. Ferriter,  Landlord


 

 

 

 

[tpg8.jpg]



 

 

 

COMMERCIAL SUB-LEASE AGREEMENT

 

This Lease is made between Palm City Interiors, Inc., a Florida Corporation and
Linda Wellmaker, as Sub-Landlord, and BAM Agricultural Solutions, a Florida
Corp, (and wholly owned Subsidiary of Zero Gravity Solutions, Inc.), as
Sub-Tenant, (“Tenant”). Tenant hereby offers to lease from Lessor the real
property located in the City of Okeechobee, State of California, with a common
address of 1481 NW 25th Drive, Okeechobee, FL, 34972, (the “Real Property”),
upon the Legally Described as: Parcel 3 of Lot 24, Okeechobee County Industrial
Park, according to the plat thereof recorded In Industrial Park Book 1, Page 1,
Public Records of Okeechobee County, Florida.

 

TERMS AND CONDITIONS

 

1. Term and Rent. Lessor leases to Lessee the above Real Property for a term of
-ONE- years, commencing September 1, 2014, and terminating on august 1, 2015, or
sooner as provided herein at the annual rental of $12,204 PER ANNUM includes
[Illegible] Dollars ($12,204 YR), payable in equal installments in advance on
the first day of each month for that month’s rental, during the term of this
Lease. All rental payments shall be made to Lessor at the address specified
below.

 

2.  Option to Renew. Provided that Tenant is not in default in the performance
of this Lease, Tenant shall have the option to renew the Lease for one (or, if
more than one option period given, insert number here year) additional term(s)
of -12- months commencing at the expiration of the initial Lease term. All of
the terms and conditions of the Lease shall apply during the renewal term except
that the monthly rent shall be the sum of $12,204 per year (subject to the
restrictions of paragraph 4, below). The option shall be exercised by written
notice given to Lessor not less than -40- days prior to the expiration of the
prior Lease term. (If no other time is inserted, notice shall be given ninety
(90) days prior to the expiration of the prior lease term). If notice is not
given in the manner provided herein within the time specified, this option shall
lapse and expire.

 

3.  Use. Tenant shall use and occupy the Real Property for the commercial
purpose of Liquid Fertilizer Manufacturing. The Real Property shall be used for
no other purpose.

 

5.  Care and Maintenance of Real Property. Tenant acknowledges that the Real
Property is in good order and repair, unless otherwise indicated herein. Tenant
shall, at his own expense and at all times, maintain the Real Property in good
and safe condition, including plate glass, electrical wiring, plumbing and
heating installations and any other system or equipment upon the Real Property
and shall surrender the same, at termination hereof, in as good condition as
received, normal wear and tear excepted.

  

(Check here if this provision applies.) ✓ Tenant shall be responsible for all
repairs required, excepting the roof, exterior walls, structural foundations,
and_______________________ which shall be maintained by Lessor. Tenant shall
also maintain in good condition such portions adjacent to the Real Property,
such as sidewalks, driveways, lawns and shrubbery, which would otherwise be
required to be maintained by Lessor.

 



Each party signing this lease should seek legal advice prior to executing this
lease. Page 1 of 4

  

EXHIBIT "A"

 

 

 

  

6.   Alterations. Tenant shall not, without first obtaining the written consent
of Lessor, make any alternations, additions, or improvements, in, to or about
the Real Property.

 

7.   Ordinances and Statutes. Tenant shall comply with all statutes, ordinances,
regulations, covenants, conditions and requirements of all municipal, state and
federal authorities (including owner’s association and similar entities) now in
force, or which may hereafter be in force, pertaining to the Real Property,
occasioned by or affecting the use thereof by Tenant.

 

8.   Assignment and Subletting. Tenant shall not assign this Lease or sublet any
portion of the Real Property without prior written consent of the Lessor, which
shall not be unreasonably withheld. Any such assignment or subletting without
consent shall be void and, at the option of the Lessor, may terminate this
Lease.

 

9.   Utilities. All applications and connections for necessary utility services
on the Real Property shall be made in the name of Tenant only, and Tenant shall
be solely liable for utility charges as they become due, including those for
sewer, water, gas, electricity, and telephone services.

 

10.   Entry and Inspection. Tenant shall permit Lessor or Lessor’s agents
(and/or Lessor’s lenders and/or their agents and representatives) to enter upon
the Real Property at reasonable times and upon reasonable notice, for the
purpose of inspecting the same, and will permit Lessor at any time within ninety
(90) days prior to the expiration of this Lease, to place upon the Real Property
any usual “To Let” or “For Lease” signs, and permit persons desiring to lease
the same to inspect the Real Property thereafter.

 

11.    Possession. If Lessor is unable to deliver possession of the Real
Property at the commencement hereof, Lessor shall not be liable for any damage
caused thereby, nor shall this Lease be void or voidable, but Tenant shall not
be liable for any rent until possession is delivered. Tenant may terminate this
Lease if possession is not delivered within one hundred twenty days of the
commencement of the term hereof.

 

12.   Indemnification of Lessor. Lessor shall not be liable for any damage or
injury to Tenant, or any other person, or to any property, occurring on the Real
Property or any part thereof, and Tenant agrees to indemnify and hold Lessor
harmless from any claims for damages, no matter how caused, except for those
caused by the sole negligence or sole unlawful conduct of Lessor.

 

13.   Insurance. Tenant, at Tenant’s expense, shall maintain plate glass and
public liability insurance including bodily injury and property damage insuring
Tenant and Lessor with minimum coverage as follows:

_____________$2,000,000__________________________________________________________________

______________________________________________________________________________________________

 

Tenant shall provide Lessor with a Certificate of Insurance showing Lessor as
additional insured. The Certificate shall provide for a ten-day written notice
to Lessor in the event of cancellation or material change of coverage. To the
maximum extent permitted by insurance policies which may be owned by Lessor or
Tenant, Tenant and Lessor, for the benefit of each other, waive any and all
rights of subrogation which might otherwise exist.

 

14.   Eminent Domain. If the Real Property or any part thereof or any estate
therein, or any other part of the building materially affecting Tenant’s use of
the Real Property, shall be taken by eminent domain, this Lease shall terminate
on the date when title vests pursuant to such taking. The rent, and any
additional rent, shall be apportioned as of the termination date, and any rent
paid for any period beyond that date shall be repaid to Tenant. Tenant shall not
be entitled to any part of the award for such taking or any payment in lieu
thereof, but Tenant may file a claim for any taking of fixtures and improvements
owned by Tenant, and for moving expenses.

 

15.   Destruction of Real Property. In the event of a partial destruction of the
Real Property during the term hereof, from any cause, Lessor shall forthwith
repair the same, provided that such repairs can be made within sixty (60) days
under existing governmental laws and regulations; but, such partial destruction
shall not terminate this Lease, except that Tenant shall be entitled to a
proportionate reduction of rent while such repairs are being made, based upon
the extent to which the making of such repairs shall interfere with the business
of Tenant on the Real Property. If such repairs cannot be made within said sixty
(60) days, Lessor, in Lessor’s sole discretion and option, may make the repairs
within a reasonable time, this Lease continuing in effect with the rent
proportionately abated as provided in the preceding sentence, and in the event
that Lessor shall not elect to make such repairs, which cannot be made within
sixty (60) days, this Lease may be terminated at the option of either party. In
the event that the building in which the Real Property may be situated is
destroyed to an extent of not less than one-third of the replacement costs
thereof, Lessor may elect to terminate this Lease whether the Real Property be
injured or not. A total destruction of the building in which the Real Property
may be situated shall terminate this Lease.

 



Each party signing this lease should seek legal advice prior to executing this
lease Page 2 of 4 Commercial Lease  

  

 

 

  

16.   Lessor’s Remedies on Default. If Tenant defaults in the payment of rent,
or any additional rent, or defaults in the performance of any of the other
covenants or conditions hereof, Lessor may give Tenant notice of such default
and if Tenant does not cure any such default within 30 Days (this shall be
fifteen, if no other number is filled in) days, after the giving of such notice
(or if such other default is of such nature that it cannot be completely cured
within such period, if Tenant does not commence such curing within such 30 Days
(this shall be fifteen, if no other number is filled in) days and thereafter
proceed with reasonable diligence and good faith to cure such default), then
Lessor may terminate this Lease and all rights of Lessee under this Lease by
such written notice. If it so terminates on the date specified in such notice
the term of this Lease shall terminate, and Tenant shall then quit and surrender
the Real Property to Lessor, but Tenant shall remain liable as hereinafter
provided. If this Lease shall have been so terminated by Lessor, Lessor may at
any time thereafter resume possession of the Real Property by any lawful means
and remove Tenant or other occupants and their effects. No failure to enforce
any term shall be deemed a waiver.

 

No act of Lessor shall be construed as terminating this Lease except written
notice given by Lessor to Tenant advising Tenant that Lessor elects to terminate
the Lease. In the event Lessor elects to terminate this Lease, Lessor may
recover from Tenant: (a) The worth at the time of award of any unpaid rent that
had been earned at the time of termination of the Lease; (b) The worth at the
time of award of the amount by which the unpaid rent that would have been earned
after termination of the Lease until the time of award exceeds the amount of
rental loss that Tenant proves could have been reasonably avoided; (c) The worth
at the time of award of the amount by which the unpaid rent for the balance of
the term of this lease after the time of award exceeds the amount of rental loss
that Tenant proves could be reasonably avoided; and (d) Any other amount
necessary to compensate Lessor for all detrimental proximately caused by
Tenant's failure to perform its obligations under this Lease.

 

The term "rent” as used in this Lease shall mean Rent and all other sums
required to be paid by Tenant pursuant to the terms of this Lease

 

17.   Security Deposit. Tenant shall deposit with Lessor on the signing of this
Lease the sum of Two Thousand Dollars($2,000) as security for the performance of
Tenant’s obligations under this Lease, including without limitation the
surrender of possession of the Real Property to Lessor as herein provided. If
Lessor applies any part of the deposit to cure any default of Tenant, Tenant
shall on demand deposit with Lessor the amount so applied so that Lessor shall
have the full deposit on hand at all times during the term of this Lease.

 

18.   Tax Increase. In the event there is any increase during any year of the
term of this Lease in real property taxes over and above the amount of such
taxes assessed for the tax year during which the term of this Lease commences,
whether because of increased rate, valuation or otherwise, Tenant shall pay to
Lessor upon presentation of paid tax bills an amount equal to the increase in
taxes upon the land and building on which the Real Property is situated. In the
event that such taxes are assessed for a tax year extending beyond the term of
the Lease, the obligation of Tenant shall be proportionate to the portion of the
Lease term included in such year. All such tax obligations of Lessee hereunder
shall be added to and become a part of the rent paid under this Lease.

 

19.   Common Area Expenses. In the event the Real Property is situated in a
shopping center, a commercial building or other complex in winch there are
common areas, Tenant agrees to pay Tenant’s pro-rata share of maintenance,
taxes, and insurance for the common area. All such obligations of Tenant
hereafter shall be added to and become a part of the rent paid under this Lease.

 

20.   Attorney’s Fees. In case suit should be brought for recovery of the Real
Property, or for any sum due hereunder, or because of any act which may arise
out of the possession of the Real Property, by either party, the prevailing
party shall be entitled to all costs incurred in connection with such action,
including a reasonable attorney’s fee.

 

21.  Waiver. No failure of Lessor to enforce any term hereof shall be deemed to
be a waiver.

 

22.   Notices. Any notice which either party may or is required to give, shall
be given by personal delivery or mailing the same, postage prepaid, to Tenant at
the Real Property (or at the address indicated below), or Lessor at the address
specified below, or at such other places as may be designated by the parties
from time to time.

 

23.   Heirs, Assigns, Successors. This Lease is binding upon and inures to the
benefit of the heirs, assigns and successors in interest of the parties.

 



Each party signing this lease should seek legal advice prior to executing this
lease. Page 3 of 4 Commercial Lease  

 



 

 

 

24. Subordination. This Lease is and shall be subordinated to all existing and
future liens, mortgages, deeds of trust, ground leases, hypothecations, security
devices and encumbrances (“Security Instruments”) against the Real Property now
or hereafter placed upon the Real Property, to any and all advances made under
any of said Security Instruments. Tenant covenants and agrees to execute and
deliver, upon demand, those instruments reasonably necessary to effect such
subordination. Self-executing: The agreements contained in this Paragraph shall
be effective without the execution of any further documents; the power given
herein is coupled with an interest and is irrevocable. Provided, that upon
written request from a Lender or Lessor in connection with a sale, financing or
refinancing of the Premises, Lessee and Lessor shall execute such further
writings as may be reasonably required to separately document any subordination,
attornment and/or other relevant terms provided for herein.

 

25. Time of Essence. Time is of the essence in the performance of this
Agreement.

 

26. Entire Agreement. The foregoing constitutes the entire agreement between the
parties and may be modified only by a writing signed by both parties. The
following Exhibits, if any, have been made a part of this Lease before the
parties’ execution hereof: _______________.

 

Signed this 21st day of November, 2014.

 

LESSOR: Tenant:

 

By: /s/ Michael J. Ferriter   By:     Michael J. Ferriter, PRES.         (Print
Name and Title)     (Print Name and Title)   Palm City Interiors     BAM
Agricultural Solutions Inc.   3401 SW Holly Lane     190 NW Spanish River   Palm
City, FL 34990     Boca Raton, FL 33439   Address     Address (if different than
Real Property address)         Glenn Stinebaugh, As its
President, CEO And Authorized Agent.

 

and

 

LESSOR:  

 

By: /s/ LINDA WELLMARER         LINDA WELLMARER         (Print Name and Title)  
      3401 SW Holly Lane         Palm City, FL 34990         Address      

 



Each party signing this lease should seek legal advice prior to executing this
lease Page 4 of 4 Commercial Lease  

  

 

 

  

24. Subordination. This Lease is and shall be subordinated to all existing and
future liens, mortgages, deeds of trust, ground leases, hypothecations, security
devices and encumbrances (“Security Instruments”) against the Real Property now
or hereafter placed upon the Real Property, to any and all advances made under
any of said Security Instruments. Tenant covenants and agrees to execute and
deliver, upon demand, those instruments reasonably necessary to effect such
subordination. Self-executing: The agreements contained in this Paragraph shall
be effective without the execution of any further documents; the power given
herein is coupled with an interest and is irrevocable. Provided, that upon
written request from a Lender or Lessor in connection with a sale, financing or
refinancing of the Premises, Lessee and Lessor shall execute such further
writings as may be reasonably required to separately document any subordination,
attornment and/or other relevant terms provided for herein.

 

25. Time of Essence. Time is of the essence in the performance of this
Agreement.

 

26. Entire Agreement. The foregoing constitutes the entire agreement between the
parties and may be modified only by a writing signed by both parties. The
following Exhibits, if any, have been made a part of this Lease before the
parties’ execution hereof: _______________.

 

Signed this 25th day of September, 200_.

 

LESSOR: Tenant:

 

By: /s/ Michael J. Ferriter   By: /s/ Richard Godwin   Michael J. Ferriter,
PRES.     Richard Godwin, CEO   (Print Name and Title)     (Print Name and
Title)   Palm City Interiors     BAM Agricultural Solutions Inc.   3401 SW Holly
Lane     190 NW Spanish River   Palm City, FL 34990     Boca Raton, FL 33439  
Address     Address (if different than Real Property address)

 

and

 

LESSOR:  

 

By: /s/ LINDA WELLMARER         LINDA WELLMARER         (Print Name and Title)  
      3401 SW Holly Lane         Palm City, FL 34990         Address      

 



Each party signing this lease should seek legal advice prior to executing this
lease Page 4 of 4 Commercial Lease  

 

 

 

 

JOINDER AND GUARANTEE BY SUB-LEASE GUARANTOR

*

 

THIS JOINDER AND GUARANTEE BY SUB-LEASE GUARANTOR (hereinafter this “Joinder and
Guarantee”) is made this 21st day of November, 2014, by ZERO GRAVITY SOLUTIONS,
INC., a Nevada corporation authorized to do business in the State of Florida,
(hereinafter the “Sub-Lease Guarantor”).

 

WHEREAS, this Joinder and Guarantee is a condition of the Consent to Sub-Lease,
to be given from Okeechobee County, Florida, in connection with that certain
Industrial Park Land Lease dated January 31, 2006, as amended by that certain
First Amendment to Land Lease dated October 18, 2007, between Okeechobee County
as Landlord and Linda M. Wellmaker and Palm City Interiors, Inc. as Tenant, and
Linda J. Wellmaker, Michael J. Ferriter, and Mark J. Ferriter, as Guarantors;
and

 

WHEREAS, this Joinder and Guarantee extends to the Commercial Sub-Lease
Agreement to be entered into between Linda M. Wellmaker and Palm City Interiors,
Inc. as Sub-Landlord, and BAM Agricultural Solutions, Inc., a Florida
corporation (and wholly owned subsidiary of Zero Gravity Solutions, Inc., a
Florida Corporation) as Sub-Tenant.

 

1.The foregoing recitals and true and correct, form the material basis for this
Joinder and Guarantee, and are incorporated herein by reference.

 

2.By executing this Joinder and Guarantee, the Sub-Lease Guarantor hereby
unconditionally guarantees performance of each and every obligation to be
performed by Tenant created in that certain Industrial Park Land Lease dated
January 31, 2006, as amended by that certain First Amendment to Land Lease dated
October 18, 2007 (hereinafter collectively referred to as the “Land Lease”).

 

3.By executing this Joinder and Guarantee, the Sub-Lease Guarantor hereby
unconditionally guarantees performance of each and every obligation to be
performed by Sub-Tenant created in that certain Commercial Sub-Lease Agreement
to be executed between Tenant (as Sub-Landlord) and Sub-Tenant.

 

4.By executing this Joinder and Guarantee, the Sub-Lease Guarantor hereby
unconditionally guarantees performance of each and every obligation to be
performed by Sub-Tenant created in that certain Consent to Sub-Lease to be
executed by Okeechobee County, Tenant, Sub-Tenant, and Sub-Lease Guarantor.

 

5.The Sub-Lease Guarantor hereby waives any requirement of notice of non-payment
or non-performance, proof, or demand, as a condition for liability by the
Sub-Lease Guarantor. The Sub-Lease Guarantor expressly agrees that the validity
of the Land Lease, and the obligations of this Personal Guarantee shall in no
way be terminated, affected, or impaired by reason of assertion by Okeechobee
County as Landlord against Tenant of any of the rights or remedies reserved to
Landlord pursuant to the provisions of the Land Lease, or by Landlord granting
any indulgence or giving of additional time to Tenant for the performance of any
of the obligations of the Land Lease.

 

 

 

 

6.This Joinder and Guarantee shall remain in full force and effect as to any
amendment, modification, renewal, extension, or otherwise, of the Land Lease.

 

7.Landlord need not pursue any remedies against Tenant, nor against the
Guarantors of the Land Lease, before enforcing this Joinder and Guarantee
against the Sub-Lease Guarantor.

 

8.This is a continuing and unconditional guaranty.

 

Sub-Lease Guarantor:

 

Zero Gravity Solutions, Inc.

 

by: /s/ Harvey Kaye     Harvey Kaye, its President & CEO     and authorized
agent     Date: 11/21/14  

 

Attest:       Edward F. Cowle, Secretary         (Seal)        



/s/ Angela Letizia   Witness as to Harvey Kaye  

 



Page 2 of 2

 

 

6.This Joinder and Guarantee shall remain in full force and effect as to any
amendment, modification, renewal, extension, or otherwise, of the Land Lease.

 

7.Landlord need not pursue any remedies against Tenant, nor against the
Guarantors of the Land Lease, before enforcing this Joinder and Guarantee
against the Sub-Lease Guarantor.

 

8.This is a continuing and unconditional guaranty.

 

Sub-Lease Guarantor:

 

Zero Gravity Solutions, Inc.

 

by:         Harvey Kaye, its President & CEO     and authorized agent     Date:
   

 

Attest: /s/ Edward F. Cowle     Edward F. Cowle, Secretary         (Seal)      
 



    Witness as to Harvey Kaye  

 

Page 2 of 2

 

 

Palm City Interiors, Inc. and Linda M. Wellmaker sub-lease to BAM

 

CONSENT TO SUB-LEASE

*

 

1.Okeechobee County, a political subdivision of the State of Florida
(hereinafter “Landlord/County”), hereby consents to the Commercial Sub-Lease
Agreement wherein Linda M. Wellmaker and Palm City Interiors, Inc., a Florida
Corporation, are Sub-Landlord, and BAM Agricultural Solutions, Inc., a Florida
Corporation (and wholly owned subsidiary of Zero Gravity Solutions, Inc., a
Florida Corporation), is Sub-Tenant, for the following described Leased
Premises:

 

Parcel 3 of Lot 24, Okeechobee County Industrial Park, according to the plat
thereof recorded in Industrial Park Book 1, page 1, Public Records of Okeechobee
County, Florida.

 

2.This Consent to Sub-Lease in no way modifies, directly or indirectly, any term
or provision in that certain Industrial Park Land Lease dated January 31, 2006,
as amended by that certain First Amendment to Land Lease dated October 18, 2007
(hereinafter collectively referred to as the “Land Lease”), wherein OKEECHOBEE
COUNTY is Landlord, LINDA M. WELLMAKER and PALM CITY INTERIORS, INC., a Florida
corporation, is Tenant, and LINDA M. WELLMAKER, MICHAEL J. FERRITER, and MARK J.
FERRITER, are Guarantors.

 

3.This Consent to Sub-Lease is given with and upon the following express terms
and conditions:

 

a.That this Consent to Sub-Lease extends only to a Commercial Sub-Lease
Agreement to be entered into between Sub-Landlord and Sub-Tenant, a
partially-executed copy of which is attached to this Consent to Sub-Lease as
Exhibit “A” and incorporated herein by reference. (Sub-Tenant shall provide
Landlord/County with a copy of the fully executed Sub-Lease prior to taking
possession).

 

b.That Sub-Tenant shall use the Sub-Leased Premises for the following purposes
only: production and bottling of an organic water based product for an organic
agricultural fertilizer. All operations shall be conducted within the building
located upon the Leased Premises. There shall be no outside operations or
storage.

 

c.That this Consent to Sub-Lease does not release, nor shall it be deemed or
construed to release, the Sub-Landlord from its obligations under the terms and
conditions of the Land Lease referenced in paragraph 2 hereinabove, whose
obligations shall remain in full force and effect under the terms and conditions
of the Land Lease referenced in paragraph 2 hereinabove.

 

d.That this Consent to Sub-Lease does not release, nor shall it be deemed or
construed to release, the Guarantors to the Land Lease referenced in paragraph 2
hereinabove, whose obligations shall remain in full force and effect under the
terms and conditions of the Land Lease referenced in paragraph 2 hereinabove.

 

e.That Zero Gravity Solutions, Inc., a Nevada corporation authorized to do
business in the State of Florida, (hereinafter the “Sub-Lease Guarantor”) shall
execute a Joinder and Guarantee, in a form as set forth in Exhibit "B" to this
Consent to Sub-Lease.

 

 

 

 

Palm City Interiors, Inc. and Linda M. Wellmaker sub-lease to BAM

 

f.That by this Consent to Sub-Lease, Landlord/County is not making any
representations as to the accuracy of any statements or representations which
may have been made by Sub-Landlord to Sub-Tenant, either in writing or verbally.

 

g.That by this Consent to Sub-Lease, Landlord/County is not making any
representations as to the status of Sub-Landlord’s obligations to
Landlord/County under the Land Lease referenced in Paragraph 2 hereinabove.

 

h.That should Sub-Tenant desire to install a well upon the Leased Premises,
Sub-Tenant shall comply with the following terms and conditions:

 

i.The well shall not be more than 2" in diameter, without the Landlord/County’s
prior consent.

 

ii.The well shall not be installed without issuance of all applicable permits
from the Okeechobee County Health Department and a consumptive use permit from
South Florida Water Management District, specifying the location, size, and
construction of the well.

 

iii.The well shall be installed at the sole cost and expense of Sub-Tenant.

 

iv.All permit and application fees shall be at the sole cost and expense of
Sub-Tenant.

 

v.There shall be no waste or run-off from the well.

 

vi.At such time as the Sub-Tenant shall cease using the well, or at such time as
the Land Lease is terminated (regardless of the cause of termination), the
Sub-Tenant shall (Unless otherwise directed by Landlord/County) abandon the
well, with all applicable permits and inspections from the Okeechobee County
Health Department.

 

i.That this Consent to Sub-Lease is not a consent, nor shall it be deemed or
construed to consent to any future sub-lease by either Sub-Landlord or
Sub-Tenant.

 

j.That this Consent to Sub-Lease is not an extension, nor shall it be deemed or
construed to be an extension of the Term of the Land Lease referenced in
paragraph 2 hereinabove.

 

(Remainder of page intentionally blank)

 

 Page 2 of 4

 

 

Palm City Interiors, Inc. and Linda M. Wellmaker sub-lease to BAM

 

DATED this _____ day of _____________, 2014.

 

    Landlord:           OKEECHOBEE COUNTY,     a political subdivision of the
State of Florida         BY:       FRANK IRBY, Chairman     Board of County
Commissioners     Okeechobee County, Florida

 

Attest:       SHARON ROBERTSON, Clerk   Board of County Commissioners  
Okeechobee County, Florida  

 

(Remainder of page intentionally blank)

 

 Page 3 of 4

 

 

Palm City Interiors, Inc. and Linda M. Wellmaker sub-lease to BAM

 

ACKNOWLEDGED, ACCEPTED, AND AGREED AS FOLLOWS:

 

Sub-Landlord:   Sub-Tenant:             /s/ Linda M. Wellmaker       BAM
Agricultural Solutions, Inc.   Linda M. Wellmaker         Date: 11/12/14   by:  
      Glenn Stinebaugh, as its President, CEO, [Illegible]     and authorized
agent   Witness as to Wellmaker     Date: 11/21/14           [Illegible]        
Witness as to Wellmaker   Attest:           ________________, Secretary        
          (Seal)             Palm City Interiors, Inc.  

/s/ Angela Letizia

      Witness as to Stinebaugh   by: /s/ Michael J. Ferriter         Michael J.
Ferriter, as its President         and authorized agent         Date: 11-12-14  
                    Sub-Lease Guarantor:           Attest:       Zero Gravity
Solutions, Inc.   ___________________, Secretary             by: /s/ Harvey
Kaye    (Seal)     Harvey Kaye, as its President, CEO,
and authorized agent [Illegible]     Date: 11-12-14 Witness as to Ferriter      
    Attest:           Edward F. Cowle, Secretary                   (Seal)

 

  /s/ Angela Letizia     Witness as to Kaye  

 

 Page 4 of 4

 

 

Palm City Interiors, Inc. and Linda M. Wellmaker sub-lease to BAM

 

ACKNOWLEDGED, ACCEPTED, AND AGREED AS FOLLOWS:

 

Sub-Landlord:   Sub-Tenant:             /s/ Linda M. Wellmaker     BAM
Agricultural Solutions, Inc.   Linda M. Wellmaker         Date: 11/12/14   by:  
      Glenn Stinebaugh, as its President, CEO, [Illegible]     and authorized
agent   Witness as to Wellmaker     Date: _________________          
[Illegible]         Witness as to Wellmaker   Attest:          
________________, Secretary                   (Seal)             Palm City
Interiors, Inc.           Witness as to Stinebaugh by: /s/ Michael J. Ferriter  
      Michael J. Ferriter, as its President         and authorized agent        
Date: 11-12-14                       Sub-Lease Guarantor:           Attest:    
  Zero Gravity Solutions, Inc.   ___________________, Secretary             by:
  (Seal)     Harvey Kaye, as its President, CEO,
and authorized agent [Illegible]     Date:                                     
Witness as to Ferriter             Attest: /s/ Edward F. Cowle         Edward F.
Cowle, Secretary                   (Seal)

 



        Witness as to Kaye  

 



 Page 4 of 4

 

 

